UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A Amendment No. 1 x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended March 30, 2007 OR o Transition Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period From to Commission File No.0-1093 KAMAN CORPORATION (Exact name of registrant as specified in its charter) Connecticut 06-0613548 (State or other jurisdiction (I.R.S.Employer of incorporation or organization) Identification No.) 1332 Blue Hills Avenue Bloomfield, Connecticut 06002 (Address of principal executive offices) (860) 243-7100 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[X] Non-accelerated filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of May 1, 2007: Common Stock 24,345,838 Page 1 of 37 EXPLANATORY NOTE: This Amendment No. 1 to ourQuarterly Report on Form 10-Q for the period ended March 30, 2007 is being filed principally to provide revised segment reporting footnote disclosure. In the first quarter of 2007, the U.S. Securities and Exchange Commission (“SEC”) requested certain information from us in connection with an ordinary course review of our Annual Report on Form 10-K for the year ended December 31, 2006, including how we aggregated segment data. In connection with discussions with the SEC, we have re-evaluated how we aggregate our operating divisions into our reportable segments under Financial Accounting Standards Board Statement No.131, “Disclosures about Segments of an Enterprise and Related Information.” As a result, we are revising certain of the Notes to Condensed Consolidated Financial Statements for all periods presented to disaggregate our Aerospace segment into four reporting segments: Aerostructures, Fuzing, Helicopters and Specialty Bearings. The Industrial Distribution and Music segments remain unchanged. For the convenience of the reader, this Form10-Q/A sets forth the entire Form10-Q. However, this Form10-Q/A amends and restates only Part 1, Items 1 and 2 of the Form 10-Q.As previously disclosed on June 19, 2007, the Company has reevaluated the effectiveness of its disclosure controls and procedures, taking into account the restated segment information described above.Based on this reevaluation and recent SEC interpretive guidance, the disclosure regarding the company's controls and procedures set forth in Item 4 hereof remains unchanged. No information in this Form 10-Q/A has been updated for any subsequent events occurring after May 3, 2007, the date of the original filing. The aforementioned changes have no effect on the Company’s consolidated balance sheets as of March 30, 2007 and December31, 2006 and the related consolidated statements of operations, shareholders' equity, and cash flows for each of the periods ended March 30, 2007 and March 31, 2006 or on the company’s liquidity or financial position. Page 2 of 37 Part I – Financial Information Item 1.Financial Statements: Condensed Consolidated Balance Sheets (In thousands) (unaudited) March 30, 2007 December 31, 2006 Assets: Current assets: Cash and cash equivalents $ 9,930 $ 12,720 Accounts receivable, net 203,104 189,328 Inventories 231,823 231,350 Deferred income taxes 28,571 25,425 Other current assets 18,536 19,097 Total current assets 491,964 477,920 Property, plant & equip., atcost 171,533 168,875 Less accumulated depreciation and amortization 117,167 114,710 Net property, plant & equipment 54,366 54,165 Goodwill 57,478 56,833 Other intangible assets, net 19,180 19,264 Deferred income taxes 15,791 14,000 Other assets, net 8,386 8,231 Total assets $ 647,165 $ 630,413 Liabilities and Shareholders' Equity: Current liabilities: Notes payable $ 609 $ - Current portion of long-term debt 1,551 1,551 Accounts payable - trade 93,353 95,059 Accrued salaries and wages 17,094 26,129 Accrued pension costs 8,928 2,965 Accrued contract losses 10,486 11,542 Advances on contracts 9,575 10,215 Other accruals and payables 40,108 42,661 Income taxes payable 6,359 8,215 Total current liabilities 188,063 198,337 Long-term debt, excl. current portion 88,732 72,872 Other long-term liabilities 63,521 62,643 Commitments and contingencies Shareholders' equity 306,849 296,561 Total liabilities and shareholders’ equity $ 647,165 $ 630,413 See accompanying notes to condensed consolidated financial statements. Page 3 of 37 Condensed Consolidated Statements of Operations (In thousands except per share amounts) (unaudited) For the Three Months Ended March 30, 2007 March 31, 2006 Net sales $ 317,318 $ 296,637 Costs and expenses: Cost of sales 228,189 215,292 Selling, general and administrative expense 72,099 70,074 Net (gain) loss on sale of assets 42 (13 ) Other operating income (532 ) (371 ) Interest expense, net 1,518 1,258 Other expense (income), net (42 ) 260 301,274 286,500 Earnings before income taxes 16,044 10,137 Income tax expense (5,969 ) (4,217 ) Net earnings 10,075 5,920 Net earnings per share: Basic 0.42 0.25 Diluted 0.41 0.24 Average shares outstanding: Basic 24,140 23,937 Diluted 25,105 24,887 Dividends declared per share $ 0.125 $ 0.125 See accompanying notes to condensed consolidated financial statements. Page 4 of 37 Condensed Consolidated Statements of Cash Flows (In thousands except share and per share amounts) (Unaudited) For the Three Months Ended March 30, 2007 March 31, 2006 Cash flows from operating activities: Net earnings $ 10,075 $ 5,920 Depreciation and amortization 2,898 2,533 Change in allowance for doubtful accounts (773 ) (104 ) Net (gain) loss on sale of assets 42 (13 ) Stock compensation expense 539 1,639 Deferred income taxes (4,409 ) 814 Changes in assets and liabilities, excluding effects of acquisitions/divestitures: Accounts receivable (13,043 ) (13,531 ) Inventories (31 ) (5,048 ) Other current assets 820 (1,160 ) Accounts payable 4,186 (11,605 ) Accrued contract losses (1,165 ) (3,225 ) Advances on contracts (641 ) (3,542 ) Accrued expenses and payables (11,843 ) (11,785 ) Income taxes payable (1,186 ) (696 ) Pension liabilities 1,266 3,126 Other long-term liabilities 5,642 1,403 Cash provided by (used in) operating activities (7,623 ) (35,274 ) Cash flows from investing activities: Proceeds from sale of assets 41 24 Expenditures for property, plant & equipment (2,948 ) (1,715 ) Acquisition of businesses including earn out adjustment (1,296 ) (53 ) Other, net (580 ) (178 ) Cash provided by (used in) investing activities (4,783 ) (1,922 ) Cash flows from financing activities: Net borrowings (repayments) under revolving credit agreements 18,019 40,305 Debt repayment (1,543 ) (1,665 ) Net change in book overdraft (5,857 ) 1,131 Proceeds from exercise of employee stock plans 1,758 983 Dividends paid (3,018 ) (2,988 ) Debt issuance costs (150 ) - Windfall tax benefit 307 55 Other - (11 ) Cash provided by (used in) financing activities 9,516 37,810 Net increase (decrease) in cash and cash equivalents (2,890 ) 614 Effect of exchange rate changes on cash and cash equivalents 100 97 Cash and cash equivalents at beginning of period 12,720 12,998 Cash and cash equivalents at end of period $ 9,930 $ 13,709 Supplemental Disclosure: Non-cash financing activity for the first quarter of 2007 and 2006 includes the conversion of 16 and 114 debentures with a total value of $16 and $114 into 684 and 4,868 shares of common stock, respectively, issued from treasury. See accompanying notes to condensed consolidated financial statements. Page 5 of 37 Notes to Condensed Consolidated Financial Statements (In thousands except share and per share amounts) (Unaudited) 1.Basis of Presentation The December 31, 2006 condensed consolidated balance sheet amounts have been derived from the previously audited consolidated balance sheet of Kaman Corporation and subsidiaries. In the opinion of management, the balance of the condensed financial information reflects all adjustments which are necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods presented and are of a normal recurring nature, unless otherwise disclosed in this report. Certain amounts in prior period condensed consolidated financial statements have been reclassified to conform to current year presentation. The statements should be read in conjunction with the consolidated financial statements and notes included in the company’s Form 10-K (as amended) for the year ended December 31, 2006. The results of operations for the interim period presented are not necessarily indicative of trends or of results to be expected for the entire year. The company has a calendar year-end; however, its first three fiscal quarters follow a 13-week convention, with each quarter ending on a Friday. The first quarter for 2007 and 2006 ended on March 30, 2007 and March 31, 2006, respectively. Recently Issued Accounting Pronouncements In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (SFAS 159), including an amendment to Statement of Financial Accounting Standards No. 115. Under SFAS 159, entities may elect to measure specified financial instruments and warranty and insurance contracts at fair value on a contract-by-contract basis, with changes in fair value recognized in earnings each reporting period. The election, called the fair value option, will enable entities to achieve an offsetting accounting effect for changes in fair value of certain related assets and liabilities without having to apply complex hedge accounting provisions. SFAS 159 is effective as of the beginning of a company’s first fiscal year that begins after November 15, 2007. The company is still in the process of evaluating the impact that adoption of SFAS 159 will have on our future consolidated financial statements. On January 1, 2007, the company adopted FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes.” The cumulative effect of the adoption of FIN 48 was a decrease of $415 in the liability for unrecognized tax benefits and a corresponding increase to retained earnings. The total liability for unrecognized tax benefits upon adoption was $5,118, including interest and penalties of$1,152. It is the company’s policy to record interest and penalties on unrecognized tax benefits as income taxes. Included in the total unrecognized tax benefits are items approximating $1,500 that, if recognized, would favorably affect the company’s effective tax rate in future periods. The company does not anticipate that total unrecognized tax benefits will change significantly before March 31, 2008. The company files tax returns in numerous U.S. and foreign jurisdictions. U.S. federal tax returns are subject to examination back to and including 2002. U.S. state and foreign tax returns are subject to examination for varying periods, but generally back to and including 2002 or 2003. Cash Flow Items Cash payments for interest were $1,577 and $1,435 for the three months ended March 30, 2007 and March 31, 2006, respectively. Cash payments for income taxes, net of refunds, for the comparable periods were $6,175 and $3,608, respectively. Comprehensive Income Comprehensive income was $10,767 and $5,787 for the three months ended March 30, 2007 and March 31, 2006, respectively. The changes to net earnings used to determine comprehensive income are comprised of foreign currency translation adjustments and net changes in pension & post-retirement benefit plans. Page 6 of 37 Revolving Credit Agreement The company has a $150,000 revolving credit facility (Revolving Credit Agreement) expiring August 4, 2010. The facility includes the availability of funding in foreign currencies as well as an “accordion” feature that provides the company the opportunity to request, subject to bank approval, an expansion of up to $50,000 in the overall size of the facility. On January 31, 2007, the company executed an amendment to activate the accordion thereby expanding the Revolving Credit Agreement to $200,000. In conjunction with this exercise, the credit agreement was amended to add another $50,000 accordion feature for possible future activation bringing the total potential arrangement to $250,000. Sale of Product Line Assets The company has entered into an agreement with DSE, Inc., former owner of the Dayron operation, under which DSE will purchase the 40mm production line assets, includingprincipally equipment, contracts and inventory.The sale price is approximately $4,500 plus the value of inventory and the transaction, which is subject to customary closing conditions, is expected to occur on or before December 31, 2007. 2.Restatement On June 13, 2007, in response to a comment raised by the staff of the Securities and Exchange Commission (“SEC”) concerning Kaman Corporation’s (the “company’s”) segment disclosure and based upon related discussions with the SEC, management determined that the company did not properly interpret the aggregation guidance found in Financial Accounting Standards Board Statement No. 131 “Disclosures about Segments of an Enterprise and Related Information”, and should disaggregate its Aerospace segment into four reporting segments. The four separate reporting segments are: the Aerostructures segment, the Fuzing segment, the Helicopters segment and the Specialty Bearings segment, which is consistent with the Management'sDiscussion and Analysis reporting format of the company’s periodic SEC reports. These segments will be in addition to the company's Industrial Distribution and Music segments, which remained unchanged. The company’s Form 10-Q for the period ended March 30, 2007 (which includes the three-months ended March30, 2007 and March 31, 2006) has been restated by this Form 10-Q/A to reflect this change in reporting segments (see note 11 to the condensed consolidated financial statements).This restatement has no effect on the previously reported amounts in the Condensed Consolidated Statements of Operations, including Net Sales, Net Earnings and Earnings Per Share, the Condensed Consolidated Balance Sheets, Condensed Consolidated Statements of Cash Flows, or the liquidity or financial condition of the company. Page 7 of 37 3. Accounts Receivable, net Accounts receivable consist of the following: March 30, 2007 December 31, 2006 Trade receivables $ 105,368 $ 97,752 U.S.Government contracts: Billed 25,299 26,938 Costs and accrued profit – not billed 5,002 4,544 Commercial and other government contracts: Billed 28,406 21,479 Costs and accrued profit – not billed 41,615 41,968 Less allowance for doubtful accounts (2,586 ) (3,353 ) Total $ 203,104 $ 189,328 Included in the commercial and other government contracts – not billed as of December 31, 2006 was $41,295 related to the production contract for the Australian SH-2G(A) program. Of this balance, $40,942 remained unbilled as of March 30, 2007. A total of $340 was billed during the first quarter 2007 of which $176 has been collected to date. Based upon the terms of the existing contract, the company estimates that $1,345 of the currently unbilled amount will be billed after one year.If the company performs additional work scope for the customer pursuant to currently proposed terms of a potential contract modification, certain milestone billings permitted under the existing contract will be deferred and approximately $18,000 of the currently unbilled amount will be billed after one year. 4. Inventories Inventories consist of the following: March 30, 2007 December 31, 2006 Merchandise for resale $ 126,093 $ 130,694 Contracts and other work in process 92,233 87,137 Finished goods (including certain general stock materials) 13,497 13,519 Total $ 231,823 $ 231,350 Page 8 of 37 5. Shareholders’ Equity Changes in shareholders’ equity for the three months ended March 30, 2007 were as follows: Balance, January 1, 2007 $ 296,561 Net earnings 10,075 Change in pension & post-retirement benefit plans, net 648 Foreign currency translation adjustment 44 Comprehensive income 10,767 Dividends declared (3,038 ) Employee stock plans and related tax benefit 2,128 Adoption of FIN 48 - adjustment to retained earnings 415 Debentures 16 Balance, March 30, 2007 $ 306,849 Shareholders’ equity consists of the following: March 30, 2007 December 31, 2006 Common stock $ 24,565 $ 24,565 Additional paid in capital 60,722 60,631 Retained earnings 226,589 219,137 Other shareholders' equity (5,027 ) (7,772 ) Total $ 306,849 $ 296,561 Page 9 of 37 6. Earnings Per Share The following table presents a reconciliation of the numerators and denominators of basic and diluted earnings per share: (In thousands except per share amounts) For the Three Months Ended March 30, 2007 March 31, 2006 Basic: Net earnings $ 10,075 $ 5,920 Weighted average number of shares outstanding 24,140 23,937 Net earnings per share - basic $ 0.42 $ 0.25 Diluted: Net earnings $ 10,075 $ 5,920 Elimination of interest expense on 6% subordinated convertible debentures (net after taxes) 152 157 Net earnings (as adjusted) $ 10,227 $ 6,077 Weighted average number of shares outstanding 24,140 23,937 Weighted averages shares issuable on conversion of 6% subordinated convertible debentures 689 767 Weighted average shares issuable on exercise of dilutive stockoptions 276 183 Total 25,105 24,887 Net earnings per share - diluted $ 0.41 $ 0.24 Excluded from the net earnings per share - diluted calculation are 108 and 293 anti-dilutive share options, based on average stock price, granted to employees for the three months ended March 30, 2007 and March 31, 2006, respectively. Page 10 of 37 7. Exit Activity The following table displays the activity and balances of various exit activities as of and for the three months ended March 30, 2007: Balance at January 1, 2007 $ 3,467 Additions to accrual - Cash payments (234 ) Release to income - Balance at March 30, 2007 $ 3,233 In connection with the acquisition of Musicorp in August 2005, the company accrued $3,500 for certain exit costs. These costs relate primarily to lease consolidation and employee severance payments for reductions primarily in administrative and warehousing personnel. The total Musicorp accrual as of March 30, 2007, was $643. The accrual related to the Moosup, CT plant closure as of March 30, 2007 was $2,590, which consists primarily of the estimated cost of ongoing voluntary environmental investigating and remediation activities. During the three months ended March 30, 2007, the company paid $108 against this accrual for costs associated with environmental remediation activities for the facility. Ongoing maintenance costs of $131 for the three months ended March 30, 2007 related to this idle facility are included in selling, general and administrative expenses. These exit activity accruals are included in other current liabilities on the condensed consolidated balance sheets for the periods presented. 8. Product Warranty Costs The following table presents the activity and balances of accrued product warranty costs included in other accruals and payables on the condensed consolidated balance sheets as of March 30, 2007: Balance at January 1, 2007 $ 2,028 Product warranty accrual 28 Warranty costs incurred (237 ) Release to income - Balance at March 30, 2007 $ 1,819 The company continues to work to resolve two warranty-related matters that primarily impact our FMU-143 program at the Dayron facility that have been previously reported. The net reserve as of the end of the first quarter of 2007 related to these two matters was $873. As previously disclosed, in March 2005 the U.S. Attorney's Office for the Middle District of Florida and the Defense Criminal Investigative Service (DCIS) initiated an investigation into one of these warranty matters. Dayron has cooperated fully with the authorities, working to resolve the matter in a mutually satisfactory manner. As of March 30, 2007, the company has not received any notification from the authorities regarding conclusion of the investigation. Page 11 of 37 The company also has a warranty reserve for $677 for a matter related to our Aerostructures facility in Wichita, Kansas as previously reported. There has been no activity with respect to this matter during the three-month period ended March 30, 2007. 9. Accrued Contract Losses The following is a summary of activity and balances of accrued contract losses as of and for the quarter ended March 30, 2007: Balance at January 1, 2007 $ 11,542 Additions to loss accrual 2,900 Costs incurred (3,919 ) Release to income (37 ) Balance at March 30, 2007 $ 10,486 During the first quarter of 2007, the company recorded an additional $2,466 pretax charge for the SH-2G(A) Helicopter Program for Australia based upon additional work that is necessary to complete the production portion of the program. This contract has been in a loss position since 2002. The remaining accrued contract loss for the Australia program as of March 30, 2007 was $10,062. This contract loss accrual continues to be monitored and adjusted as necessary to reflect the anticipated cost of the complex integration process and the results of the software testing. 10. Pension Cost Components of net pension cost for the qualified pension plan and Supplemental Employees’
